Case 16-11242-BLS Doc 930 Filed 10/11/18 Page 1 of 4

OFFlCE OF THE UN|TED STATES TRUSTEE - REGION 3
POST-CONF|RMAT|ON l£_),UARTERLY SUMMARY REPORT

Debtors Name: Pho§nix Brands Liguida§ing Trgs; Bank: East West Bank
Bankruptcy Number: 16-11242 Account Number: 237
Date of Conhrmation: December 27 2016 AccountType: Disbursement

 

Reporting Period (month/year);_gy_a_rter ending September 2018
Beginning Cash Ba|ance: (6/30/2018) $ 414,820.57
A|| receipts received by the debtor:
Tax Refunds:
Co||ection of Accounts Receivable:
Proceeds from Litigation (sett|ement or otherwise):
Sa|e of Debtor‘s Assets:

Cash Transfers from Phoenix Brands:

U)U~)WU-)€-)€D

Tota| of cash received:
Tota| of cash availab|e: $ 414,820.57
Less all disbursements or payments (inc|uding payments made under the conhrmed plan) made by the Debtor:

Disbursements made under the planl excluding the administrative
claims of bankruptcy professionals: $ -

Disbursements made pursuant to the administrative claims of

bankruptcy professiona|s: $ 4,573.38
State Tax payments: $ -
US Trustee Fees: $ 6,500.00
Reimbursement of collections received by Phoenix Brands per

Transitlona| Service Agreeements with Buyers: $ -
A|| other disbursements made in the ordinary course: $ 1,443.75
Tota| Disbursements $ 12,517.13

Ending cash Balance (9/30/2018) m

Pursuant to 28 U.S.C. Section 1746(2), l hereby declare und r penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief.

 

 

Date: l D
oldovanl Trustee
Debtor: Phoenix B@nds Liguidating Trust Case Number: 16-11242

Document Number: 190074 Version: 1

Case 16-11242-BLS Doc 930 Filed 10/11/18 Page 2 of 4

414 821 425 403 249 456 515 970 757 500 916 378

Notes Receivab|e

- . . . 48 579 48
414 821 425 403 249 456 515 970 806 079 964 956 17

5 161 307
247 001
Vehic|es
Leasehold 149 734
Less: Accumu|ated 4 718 13
Tota| P|ant 839 904
& lnsiders

1 878
3 585 11

815 066 815 066 815 066 815 066 1 065 066 1 095 066 1 095 066

. - _ - 51 700 -
815 066 815 066 815 066 815 066 1 167 342 84 002

23 336 567
Debi ~ Per 301 3 1 3 301
Debi - 45 845 45 845 46 739117 41 731
- 106 513 106 13 114 13
9 31 336
45 848 505 45 018 45 18 46 931 47 377 47 490 47 336 73
46 571 46 770 084 46 770 084 47 671 997 48 657 606 48 990 831 49183 430 73 956 635

Retained 709
Tota| 46 344 681 47 541 48 141 636 48 184 7 48 8 473 64 494 778
Tota| Liabi|ities & 414 821 425 403 249 456 515 970 806 964 956 41 741

(1) included in other Trust assets, but in undertgrr_ninad amounts {_so no'l_inc:|uded i_n betance) age amounts dua_l'_rorn_>§f'OLa|at§d to freight and

7 logistics as well as potentia@tigation rmvewlrom XPO as a prr¢jerence recipient j

(2) ]'his reflects pr§;connnnation protessiona| fees and does not_inc|ude fees incurred for Trust counsel in undertermine8 amount§.mw¢

 

Document Number: 190074 Version: 1

Case 16-11242-BLS Doc 930 Filed 10/11/18 Page 3 of 4

 

 

 

Other Current Assets (1) 6/30/2017
Refund of insurance premiums 48,578.65
Other Current Assets (1) 3131.*2017
Refund of insurance premiums 48,578.65
Other assets 5719/2016
Goodwi|l 6,277,137.06
intangibles 17.360.000.00
Total 23,637.137.06

(1) included in other Trust assets, but in undertennined amounts (so not included in balance) are amounts due from XPO related to freight anc
as well as potential litigation recoveries from preference recipients.

Case 16-11242-BLS Doc 930 Filed 10/11/18 Page 4 of 4

 

 

 

Other Liabi|ities 9/30/2017
PWC fees for preparing 2016 federa|, state, Canada tax returns 91,700.00

Less initial installment payment (20,000.00)

Less initial installment payment §20.000.00!
51 ,700.00

Other Liabi|ities 6/30/2017
PWC fees for preparing 2016 federa|, state, Canada tax returns 91.700.00
Less initial installment payment (20,000.00)
Less initial installment payment g20,000.00}
51 ,700.00

Other Liabi|ities 3/31/2017
PWC fees for preparing 2016 federa|, state, Canada tax returns 91 ,700.00
Less initial installment payment g20,000.00)

71 ,700.00

